Plaintiff, a former captain in the United States Army Keserve who was convicted of first degree manslaughter in connection with the death of his wife while plaintiff was serving on active duty in 1961, sued to recover active duty pay from the date of his arrest on May 5, 1961, by civil authorities, to June 23,1961, when he was released from active military duty; for active duty pay and allowances thereafter until August 21, 1963, when his discharge was finally and officially characterized as one under other than honorable conditions; for litigation expenses and for the loss of his automobile; for reimbursement for the costs incurred by plaintiff in connection with the transportation of his household goods to his permanent home in Washington, D.C., and for a declaration by the court concerning the nature of his service in the military as honorable. On February 21, 1968, Commissioner Mastín G. White filed his findings of fact, opinion, and recommended conclusion of law to the effect that plaintiff is entitled to recover the unpaid balance of his costs of moving the household goods to Washington, D.C., but not to recover on the other claims set forth in his petition. The case then came before the court on a stipulation of the parties filed March 18, 1968, to the effect that plaintiff might recover $399.05 on his claim for reimbursement of the moving expenses and that judgment be docketed in favor of plaintiff and against the United States in that amount. On March 22,1968, the court ordered that judgment be entered for the plaintiff in the sum of $399.05 on his claim for reimbursement relative 'to the movement of his household goods and the petition was dismissed as to the other claims.